Citation Nr: 0916101	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1966 to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Indianapolis, Indiana.  The 
Veteran had a hearing before an RO Hearing Officer in October 
2004.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon examination of the records, the Board finds that remand 
is necessary for further evidentiary development.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Veterans Appeals stated that when a case is remanded by the 
Board of Veterans Appeals (BVA), the Veteran has, as a matter 
of law, a right to compliance with the remand order.

Additionally, VA has a general duty to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 C.F.R. § 3.159(c) (2008).  This 
includes requests to private medical care providers.  Id.  If 
VA receives information in response to a request for 
information showing that a subsequent request could result in 
obtaining the records sought, at least one follow-up request 
to the source of the records must be made.  Id. 

In this case, the Board remanded the Veteran's current claim 
in May 2008 with instructions to obtain treatment records 
from Dr. E.  The record shows that the RO sent a letter to 
Dr. E. in May 2008 requesting the records.  According to the 
letter, a signed statement from the Veteran authorizing 
release of the information was enclosed.  No response was 
received.  

The RO followed up in August 2008 with another request for 
the records from Dr. E. The August 2008 letter states that an 
authorization form signed by the Veteran was previously sent, 
and that it could not be sent again because the RO did not 
retain a copy of it.  

Dr. E. responded to the August 2008 stating that he never 
received the release form and that he could not release the 
records without authorization.  The RO did not attempt to 
send another request to Dr. E.  Rather, the RO sent a letter 
to the Veteran in September 2008 requesting that he submit 
another authorization form for release of the records.  No 
response was received.  

Although it appears that the RO made adequate attempts to 
procure the records, the Board finds that the RO's August 
2008 request to Dr. E. and its September 2008 letter to the 
Veteran requesting new authorization were insufficient, 
because they were based on a faulty supposition that the RO 
did not already have an applicable authorization form on 
file.   In examining the clams file, the Board has found the 
June 2007, VA Form 21-4142 authorizing VA to obtain treatment 
records from Dr. E. for the period from June 1985 to April 
2004.  Thus, the RO could have sent the proper authorization 
form either with the August 2008 request for records from Dr. 
E., or in response to Dr. E.'s August 2008 request for 
authorization to release the records.  

In sum, the Board finds that since VA has continually been in 
possession of the proper authorization form, the RO did not 
adequately fulfill its duty to assist the Veteran under 
38 C.F.R. § 3.159(c) or its duty to comply with the May 2008 
Board remand under Stegall.

Accordingly, the case is REMANDED for the following action:

1. Using the June 2007 signed release 
currently associated with the claims file, 
request the Veteran's treatment records 
from Dr. E. for the period from June 1985 
to April 2004.  

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




